Case 1:19-cv-25046-RNS Document 393 Entered on FLSD Docket 05/24/2021 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 19-cv-25046-Scola


    FEDERAL TRADE COMMISSION,

                Plaintiff,

          v.

    ON POINT GLOBAL, LLC, et al.,

                Defendants.



        DEFENDANTS’ JOINT MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 1:19-cv-25046-RNS Document 393 Entered on FLSD Docket 05/24/2021 Page 2 of 11




          Individual Defendants, Burton Katz, Brent Levison, Elisha Rothman, Christopher

   Sherman, Robert Zangrillo and Arlene Mahon (the “Individual Defendants”), and Corporate

   Defendants 1, pursuant to Federal Rule of Civil Procedure 56 and Local Rule 56.1, move for Partial

   Summary Judgment on Katz, Levison, Rothman, Sherman, Zangrillo, and Dragon Global

   Management LLC’s Third Affirmative Defense, Ms. Mahon’s Eleventh Affirmative Defense,

   Waltham Technologies LLC’s Ninth Affirmative Defense and the remaining 49 corporate

   defendants’ First Affirmative Defense.


                                            INTRODUCTION

          It is a bedrock principle that district courts and circuit courts must follow Supreme Court

   precedent. Jaffree v. Wallace, 705 F.2d 1526, 1532 (11th Cir. 1983). This Court must do so now,

   and follow the Supreme Court’s ruling in AMG Capital Management v. FTC in which the Court

   held the FTC cannot seek equitable monetary relief under Section 13(b) of the Federal Trade

   Commission Act (“FTC Act”). The FTC seeks monetary relief in this matter exclusively under

   Section 13(b) of the FTC Act (Dkt. No. 1) and the Supreme Court has now ruled that the FTC is

   not authorized to seek equitable monetary relief under Section 13(b). There remains no dispute on


          1
            The referenced corporate defendants are On Point Global LLC, On Point Global
   Employment LLC, On Point Guides LLC, DG DMV LLC, On Point Domains LLC, Final Draft
   Media LLC, Cambridge Media Series LLC, Issue Based Media LLC, Bella Vista Media Ltd.,
   Carganet S.A., Direct Market LLC, Bluebird Media LLC, Borat Media LLC, Bring Back the Magic
   Media LLC, Chametz Media LLC, Chelsea Media LLC, Coinstar Media LLC, Domain
   Development Studios LLC, Domain Dividends Media LLC, Eagle Media LLC, Falcon Media
   LLC, GNR Media LLC, Island Media LLC, Leatherback Media Group LLC, Macau Media LLC,
   CEG Media LLC, MBL Media Ltd. Inc., Orange and Blue Media LLC, Orange Grove Media LLC,
   Panther Media LLC, Pirate Media LLC, Pivot Media Group LLC, PJ Groove Media LLC,
   Sandman Media Group LLC, Shadow Media LLC, Skylar Media LLC, Slayer Billing LLC,
   Spartacus Media LLC, Very Busy Media LLC, Wasabi Media LLC, Yamazaki Media LLC, Bronco
   Family Holdings LP, BAL Family LP, Cardozo Holdings LLC, 714 Media Ltd., Mac Media Ltd.,
   License America Management LLC, License America Holdings LLC, Blackbird Media LLC,
   Waltham Technologies, Dragon Global Management LLC, Dragon Global Holdings LLC, Dragon
   Global LLC, and On Point Capital Partners LLC.
                                                   2
Case 1:19-cv-25046-RNS Document 393 Entered on FLSD Docket 05/24/2021 Page 3 of 11




   this question of law, as the FTC has now conceded that monetary relief is now unavailable to it

   under Section 13(b). This is a purely legal issue, with no relevant disputed facts, and therefore the

   Court should grant Partial Summary Judgment in favor of the Defendants on their Affirmative

   Defenses.

                                          LEGAL STANDARD

          A party is entitled to summary judgment if the movant shows there is no genuine dispute

   as to any material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

   56(a). An issue of fact is material if, under substantive law, it might affect the outcome of the

   case. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260 (11th Cir. 2004). An issue of fact

   is genuine if the record taken as a whole could lead a rational trier of fact to find for the nonmoving

   party. Id. “[I]f the non-moving party bears the burden of proof at trial, the moving party may

   obtain summary judgment simply by establishing the nonexistence of a genuine issue of material

   fact as to any essential element of a non-moving party’s claim or affirmative defense.” FTC v. Am.

   Entertainment Distribs., Inc., No. 04-22431-CIV, 2012 WL 12964783, at *3 (S.D. Fla. Aug. 31,

   2012). Motions for summary judgment as to affirmative defenses are analyzed under the same

   legal standards and burden shifting rules as motions for summary judgment on claims. Villar v.

   Cammarata Mgmt., Inc., No. 19-cv-81625, 2020 WL 2988813, at *5 (S.D. Fla. June 4, 2020).

                                              ARGUMENT

          The FTC seeks equitable monetary relief under Section 13(b) of the FTC Act and the

   defendants pleaded affirmative defenses that the FTC was not authorized to seek this relief under

   Section 13(b). The Supreme Court has now ruled that the defendants’ position is correct and the

   FTC cannot seek equitable monetary relief under Section 13(b) of the FTC Act. This Court must




                                                     3
Case 1:19-cv-25046-RNS Document 393 Entered on FLSD Docket 05/24/2021 Page 4 of 11




   follow Supreme Court precedent, and grant summary judgment on the defendants’ affirmative

   defenses.

   I.     The FTC Seeks Monetary Relief Exclusively Under Section 13(b) of the FTC Act.

          The FTC seeks, among other things, relief in the form of “restitution, the refund of monies

   paid, and the disgorgement of ill-gotten monies” under Section 13(b) of the FTC Act. See Compl.

   46, Dkt. 1. The FTC does not cite to any other provision of the FTC Act in the relevant sections of

   its Complaint where it seeks monetary relief. The FTC states “Section 13(b) of the FTC Act, 15

   U.S.C. 53(b), empowers this Court to grant injunctive and such other relief as the Court may deem

   appropriate . . . [and] may award ancillary relief, including rescission or reformation of contracts,

   restitution, the refund of monies paid, and the disgorgement of ill-gotten monies.” Id. Based on

   the four corners of the complaint, Section 13(b) of the FTC Act is the only authority the FTC relies

   on for the Court to grant monetary relief.

   II.    Defendants Pleaded Affirmative Defenses Asserting that the FTC is Not Entitled to
          Monetary Relief under Section 13(b) of the FTC Act.

            In their answers, Messrs. Katz, Levison, Rothman and Sherman asserted the Affirmative

   Defense that “[t]he FTC’s request for penal, monetary relief, including disgorgement or restitution,

   or ancillary relief to restrain assets for the benefit of those remedies, are not authorized in this

   proceeding.” Katz, Levison, Rothman and Sherman Answers, 38, Dkt. Nos. 222-25. Mr. Zangrillo

   and Dragon Global Management LLC asserted the Affirmative Defense that “[p]laintiff’s claims

   for restitution, disgorgement, rescission or reformation of contracts, and/or refunds are not

   authorized by statute.” Zangrillo and Dragon Global Management LLC Answers, 25, Dkt. Nos.

   219-20. Ms. Mahon asserted the Affirmative Defense “[t]he relief sought by the FTC is not

   authorized. The FTC’s claims are based on the FTC Act. The FTC Act specifies the forms of relief

   authorized under the Act. In the present case, the FTC seeks equitable relief in the form of


                                                    4
Case 1:19-cv-25046-RNS Document 393 Entered on FLSD Docket 05/24/2021 Page 5 of 11




   restitution, refund of monies, and disgorgement. The FTC Act does not expressly authorize this

   relief and therefore the FTC is not entitled to such relief.” Mahon and Waltham Answer 29, Dkt.

   Nos. 221, 240. The remaining corporate defendants’ First Affirmative Defense asserted that “the

   remedies sought by the Plaintiff may not be authorized by law including, Plaintiff’s claims for

   restitution, disgorgement, rescission or reformation of contracts.” Corporate Defendants’ Answer,

   19, Dkt. No. 239.

   III.   The Supreme Court Has Ruled that the FTC is Not Entitled to Recover Monetary
          Damages Under Section 13(b) of the FTC Act

          While Eleventh Circuit law permitted the FTC to seek, and the Court to grant, equitable

   monetary relief when this action was filed in 2019, the Supreme Court has since ruled that these

   remedies are not available to the FTC. On April 22, 2021, the Supreme Court decided AMG

   Capital Management, LLC v. FTC, 141 S. Ct. 1341, 1352 (2021), holding unanimously that

   Section 13(b) of the FTC Act, 5 U.S.C. § 53(b)—the only statute under which the FTC brought

   the action—does not allow the FTC to seek equitable monetary relief. AMG, 141 S. Ct. at 1352

   (“We must conclude, however, that § 13(b) as currently written does not grant the Commission

   authority to obtain equitable monetary relief.”).

          The Supreme Court’s unanimous decision was based on the plain language of Section 13(b)

   and the fact that the FTC has largely disregarded the administrative procedures required to obtain

   monetary relief under Sections 5 and 19 of the FTC Act 15 U.S.C. 57(b), in favor of what the FTC

   believed would be a quicker and easier way to obtain relief. Id. at 1348–49 (“Congress in § 5(l)

   and § 19 gave district courts the authority to impose limited monetary penalties and to award

   monetary relief in cases where the Commission has issued cease and desist orders, i.e., where the

   Commission has engaged in administrative proceedings.” (emphasis in original)). The Supreme

   Court noted that nothing “prohibits the Commission from using its authority under 5 and 19 to

                                                       5
Case 1:19-cv-25046-RNS Document 393 Entered on FLSD Docket 05/24/2021 Page 6 of 11




   obtain restitution” and that “[i]f the Commission believes that authority to be too cumbersome or

   otherwise inadequate, it is…free to ask Congress to grant it further remedial authority.” Id. at

   1352.

           If the FTC elects to bring an enforcement proceeding directly in district court and bypass

   its administrative proceedings, such as in this case, the FTC may only seek a permanent injunction.

   Id.; see also Fed. Trade Comm’n v. Quincy Bioscience Holding Co., No. 17 CIV. 124 (LLS), 2021

   WL 1608953, at *1 (S.D.N.Y. Apr. 26, 2021) (“After the parties submitted their briefs, the

   Supreme Court of the United States held that Section 13(b) of the Act does not authorize the FTC

   to seek, or the Court to award, equitable monetary relief, such as restitution or disgorgement. As

   such, the FTC may only seek injunctive relief in this case.” (citing AMG, 141 S. Ct. at 1352)).

   Following the Supreme Court’s ruling, the law is clear. The FTC cannot seek equitable monetary

   relief in this case.

   IV.     The Law Requires that this Court Adhere to the Supreme Court’s Ruling in AMG
           Capital Management, LLC v. FTC

           “At every stage in the proceedings, the court must stop, look, and listen to determine the

   impact of changes in the law on the case before it.” Naturist Soc., Inc. v. Fillyaw, 958 F.2s 1515,

   1520 (11th Cir.1992). Federal district courts and circuit courts are bound to adhere to the

   controlling decisions of the Supreme Court. Jaffree v. Wallace, 705 F.2d 1526, 1532 (11th Cir.

   1983) (“Federal district courts and circuit courts are bound to adhere to the controlling decisions

   of the Supreme Court.”); see also Hutto v. Davis, 454 U.S. 370, 375 (1982) (“[U]nless we wish

   anarchy to prevail within the federal judicial system, a precedent of this Court must be followed

   by the lower federal courts no matter how misguided the judges of those courts may think it to

   be.”) (emphasis added).




                                                   6
Case 1:19-cv-25046-RNS Document 393 Entered on FLSD Docket 05/24/2021 Page 7 of 11




         The Supreme Court’s ruling in AMG Capital Management is directly on point and there can

   be no question of its applicability in this case. Atl. Sounding Co. v. Townsend, 496 F.3d 1282,

   1284 (11th Cir. 2007) (when an intervening Supreme Court decision is “clearly on point” the

   Eleventh Circuit must depart from earlier precedent). This Court is bound to follow the Supreme

   Court decision in AMG Capital Management’s ruling, notwithstanding prior Eleventh Circuit

   precedent and grant the Defendants’ partial motion for summary judgment.

   V.      The FTC Admits It Is Not Entitled to Monetary Relief in this Case

           Indeed, the FTC has repeatedly admitted that AMG Capital Management prohibits the FTC

   from seeking monetary damages in this case. For example, the FTC acknowledged to the Eleventh

   Circuit that it no longer has authority to seek monetary relief after AMG Capital Management. See

   FTC v. Burton Katz, et al., Nos. 20-10790, 20-10859, Response to Notice of Supplemental

   Authority (Apr. 27, 2021) (“monetary relief under Section 13(b) of the FTC Act [is] off the table.”).

   Additionally in the FTC’s motion for a Temporary Restraining Order in FTC v. Acquinity

   Interactive, it acknowledged the Court has no authority to maintain an asset freeze in this case

   because the asset freeze was based on a request for monetary relief that is no longer available to

   the FTC. See FTC v. Acquinity Interactive et al., No. 14-60166, Dkt. No. 380 (Apr. 30, 2021)

   (Scola, J.).

   VI.     The Court Must Grant Partial Summary Judgment in Favor of Defendants.

           The question presented by this motion is a purely legal question that has now been

   answered by the Supreme Court. AMG, 141 S. Ct. at 1347, 1352 (referring to whether FTC has

   authority to obtain monetary relief under Section 13(b) as a “purely legal question”). There is no

   issue of material fact because the only facts relevant to the Court’s analysis are: (1) the FTC seeks

   equitable monetary relief exclusively under Section 13(b) and, (2) the Supreme Court ruled the



                                                    7
Case 1:19-cv-25046-RNS Document 393 Entered on FLSD Docket 05/24/2021 Page 8 of 11




   FTC does not have the authority to seek equitable monetary relief under Section 13(b). As such,

   Defendants are entitled to partial summary judgment on their Affirmative Defenses

                                             CONCLUSION

          The Court should grant summary judgment in favor of the Katz, Levison, Rothman,

   Sherman, Zangrillo, and Dragon Global Management, LLC’s Third Affirmative Defense, Ms.

   Mahon’s Eleventh Affirmative Defense, Waltham Technologies LLC’s Ninth Affirmative

   Defense, and the remaining Corporate Defendants’ First Affirmative Defense and bar the FTC

   from seeking equitable monetary relief.

                                CERTIFICATE OF CONFERENCE

          On May 19, 2021, I conferred with counsel for the FTC by e-mail regarding the substance

   of this motion. In response to my request for conference, the FTC stated, “[t]he FTC’s position is

   that Section 13(b) of the FTC Act does not currently authorize monetary remedies, and we

   therefore do not currently intend to seek monetary damages under Section 13(b).” The FTC also

   stated that whether it opposes this motion or not will depend on exactly what is said in this motion

   and what form of relief is sought. Because the only relief sought herein is summary judgment on

   Defendants’ affirmative defenses to the FTC’s claims for monetary damages under Section 13(b),

                                                        /s/ Tom Donaho
                                                        Tom Donaho




                                                    8
Case 1:19-cv-25046-RNS Document 393 Entered on FLSD Docket 05/24/2021 Page 9 of 11




    Dated: May 24, 2021                     Respectfully submitted,

                                            /s/ Robert W. Thielhelm, Jr. Esq.
                                            ROBERT W. THIELHELM, JR., ESQ.
                                            Florida Bar No. 889679
                                            rthielhelm@bakerlaw.com
                                            BAKER & HOSTETLER, LLP
                                            200 S. Orange Ave., Suite 2300
                                            Orlando, Florida 32801
                                            Telephone: (407)649-4000
                                            Facsimile: (407)841-0168

                                            -and-

                                            Jonathan B. New*
                                            jnew@bakerlaw.com
                                            45 Rockefeller Plaza
                                            New York, NY 10111
                                            Telephone: 212.589.4200

                                            William Oxley*
                                            woxley@bakerlaw.com
                                            Meghan Kelly*
                                            mkelly@bakerlaw.com
                                            11601 Wilshire Boulevard
                                            Suite 1400
                                            Los Angeles, CA 90025

                                            Thomas Donaho*
                                            tdonaho@bakerlaw.com
                                            811 Main Street
                                            Suite 1100
                                            Houston, TX 77002

                                            Attorneys for Burton Katz, Brent Levison,
                                            Elisha Rothman and Christopher Sherman

                                            /s Marshall Dore Louis
                                            Marshall Dore Louis
                                            Fla. Bar No. 512680
                                            BOIES SCHILLER FLEXNER LLP
                                            100 SE Second Street, Suite 2800
                                            Miami, Florida 33131
                                            Tel.: (305) 357-8438
                                            E-mail: mlouis@bsfllp.com

                                            Matthew L. Schwartz*
                                        9
Case 1:19-cv-25046-RNS Document 393 Entered on FLSD Docket 05/24/2021 Page 10 of 11




                                          John T. Zach*
                                          BOIES SCHILLER FLEXNER LLP
                                          55 Hudson Yards
                                          New York, New York
                                          Tel.: (212) 446-2300
                                          E-mail: mlschwartz@bsfllp.com
                                          jzach@bsfllp.com

                                          Attorneys for Robert Zangrillo, Dragon
                                          Global Management LLC, Dragon Global
                                          Holdings LLC, Dragon Global LLC, and On
                                          Point Capital Partners LLC

                                          /s Xavier A. Franco, Esq.
                                          McARDLE, PEREZ & FRANCO, P.L.
                                          255 Alhambra Circle, Suite 925
                                          Coral Gables, Florida 33134
                                          Tel: 305-442-2214/Fax: 305-442-2291
                                          xfranco@mcper.com
                                          mmullavey@mcper.com
                                          docketclerk@mcper.com

                                          Xavier A. Franco, Esq.
                                          Florida Bar Number: 0031823
                                          Michael A. Mullavey, Esq.
                                          Florida Bar Number: 0124191
                                          DIFALCO, FERNANDEZ & KAPLAN Co-
                                          Counsel for Arlene Mahon and Waltham
                                          Technologies, LLC
                                          777 Brickell Avenue, Suite 630
                                          Miami, FL 33131
                                          Tel: 305-569-9800/Fax: 866-569-0666
                                          jkaplan@difalcofernandez.com

                                          Attorneys for Arlene Mahon and Waltham
                                          Technologies, LLC

                                          /s Kenneth Dante Murena, Esq ________
                                          Kenneth Dante Murena, Esq.
                                          Florida Bar No. 147486
                                          DAMIAN & VALORI LLP
                                          1000 Brickell Avenue, Suite 1020
                                          Miami, Florida 33131
                                          Telephone: (305) 371-3960
                                          Facsimile: (305) 371-3965
                                          Email: kmurena@dvllp.com

                                        10
Case 1:19-cv-25046-RNS Document 393 Entered on FLSD Docket 05/24/2021 Page 11 of 11




                                                   Attorneys for the Corporate Defendants


                                                   *ADMITTED PRO HAC VICE




                                  CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on May 24, 2021, I electronically filed the foregoing with the

   Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing to

   all counsel of record.


                                                      s/ Robert W. Thielhelm, Jr.__________
                                                      Robert W. Thielhelm, Jr.




                                                 11
